— Casey, J. P.
*742Defendant was indicted on two counts of murder in the second degree, in violation of Penal Law § 125.25 (1) and (3), for the stabbing death of Edward Glenn with intent to cause his death and while engaged in the commission of robbery. Defendant entered a negotiated plea of guilty to the second count of the indictment (Penal Law § 125.25 [3]) in full satisfaction of all charges, with a bargained prison sentence of 15 years to life, which was placed upon the record. Defendant was sentenced to an indeterminate prison term of 15 years to life, as negotiated. He now urges on this appeal that the sentence was unduly harsh and excessive.
Defendant’s plea was voluntarily made with a clear understanding of the sentence to be imposed. In view of the serious nature of the crime, we find defendant’s sentence, which was not the maximum, to be clearly justified. The judgment of conviction should be affirmed.
Judgment affirmed. Casey, J. P., Yesawich, Jr., Levine, Harvey and Mercure, JJ., concur.